Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (method claim), Specie III (FIGS. 7-10), claims 1-17 in the reply filed on 05/24/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Lee (Pub. No.: US 2015/0102461).
Re claim 1, Lee teaches a method for forming a semiconductor structure, comprising: 
providing a substrate (100, Fig. 3) and a first metal layer (M2) in the substrate; 
forming a dielectric layer (ILD 132/134, ¶ [0016]) on the substrate, wherein the dielectric layer includes a first opening (135) exposing a portion of a top surface of the first metal layer; 
bombarding the portion of the top surface of the first metal layer exposed by the first opening using a first sputtering treatment, to sputter a metal material of the top surface of the first metal layer onto sidewalls of the first opening to form a first adhesion layer (136, note that the first barrier layer 136 maybe formed by sputtering method, see ¶ [0016] and sputtering method is formed by bombarding the ions onto the surface); and 
forming a second metal layer (M3, Fig. 4, ¶ [0016]) on a surface of the first adhesion layer (136) and on the exposed portion of the top surface of the first metal layer (M2) using a first metal selective growth process.
Re claim 2, Lee teaches the method according to claim 1, wherein: 
the substrate includes a base substrate (100) and a device structure (104/108/109/118/122/124/132/134, Fig. 3) in the base substrate; and 
the first metal layer (M2) is disposed in the device structure.
Re claim 3, Lee teaches the method according to claim 2, wherein: the base substrate is made of a material including silicon, germanium, SiGe, SiC, GaAs, InGa, or a combination thereof (100, [0011]).
Re claim 6, Lee teaches the method according to claim 1, wherein the dielectric layer and the first opening is formed by: 
forming an initial dielectric layer (132/134, Fig. 3, [0016]) on a surface of the substrate (100); 
forming a mask structure (“etch mask (not shown)”, [0016]) on the initial dielectric layer; 
forming a patterned layer on the mask structure, wherein the patterned layer includes an opening (135) exposing a portion of the mask structure; 
etching (anisotropic etch process) the exposed portion of the mask structure and the initial dielectric layer by using the patterned layer as a mask, until exposing a top surface of the device structure, to form the dielectric layer and the first opening; and 
after forming the dielectric layer and the first opening, removing the patterned layer and the mask structure (“etch mask (not shown)”).
Re claim 7, Lee teaches the method according to claim 6, wherein the initial dielectric layer is made of a material including SiO2, a low-k dielectric material, an ultra-low-k dielectric material, or a combination thereof (“interlayer dielectric materials (e.g., silicon dioxide)”, ¶ [0020]).
Re claim 10, Lee teaches the method according to claim 1, wherein: the second metal layer (M3) fills up the first opening (135, Fig. 3 → 4).
Re claim 11, Lee teaches the method according to claim 1, wherein: 
a top surface of the second metal layer (M3) is lower than a top surface of the dielectric layer (122/132/134/142); and 
the method further includes performing one or more sputtering growth processes to form a conduction structure (M4/146/148, Fig. 5) on a surface of the second metal layer (M3) and on a surface of the first adhesion layer (136), wherein the conduction structure fills up the first opening.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of WAKATSUKI (Pub. No.: US 2016/0093538).
	Lee teaches all the limitation of claim 1.
Lee fails to teach the limitation of claims 4-5.
WAKATSUKI teaches wherein: the first metal layer is made of a material including tungsten, cobalt, ruthenium, or a combination thereof (14, FIG. 1B, [0027]) (claim 3).
wherein: the second metal layer is made of a material including tungsten (28, FIG. 2D, [0031]) (claim 4).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing connectivity by forming low-resistance contacts as taught by WAKATSUKI, [0003]. 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yang (Patent No.: US 10381263).
	Lee teaches all the limitation of claim 1.
Lee fails to teach the limitation of claim 8.
Yang teaches wherein: the first sputtering treatment uses ions including argon ions, helium ions, or a combination thereof (“Typically, a physical argon (Ar) plasma sputtering process is used”, col. 4, lines 30-40).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of producing an improved via structure with improved conductivity without the damage caused by the via gouging process is desirable as taught by BACKGROUND OF THE INVENTION. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of TSUKADA (Pub. No.: US 2020/0385853).
	Lee teaches all the limitation of claim 1.
Lee fails to teach the limitation of claim 9.
TSUKADA teaches wherein: the first sputtering treatment uses process parameters including a sputtering time of about 5 seconds to about 10 seconds and a sputtering power of about 300 W to about 400 W ¶ [0066].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of preventing the melting of the target surface as taught by TSUKADA, [0004]. 
Allowable Subject Matter
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
In the claim 12 that is written, the prior arts fail to show or fairly suggest the process steps of: “each of the one or more sputtering growth processes includes: forming a corresponding portion of a second adhesion layer on the sidewalls of the first opening by using a second sputtering treatment; and forming a corresponding portion of a third metal layer in the first opening by a second metal selective growth process” in context with the other limitation as stated in claims 1 and 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894